Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of assembling a mirror head for a vehicular interior rearview mirror assembly comprising an electrochromic mirror reflective element, classified in B60R 1/088.
II. Claims 15-29, drawn to a vehicular interior rearview assembly comprising a transparent mirror frame having a patterned front surface and a rear surface opposite the patterned surface, a mirror reflective element, wherein the mirror reflective element is attached to the patterned front surface of the transparent mirror frame via an adhesive, a mounting assembly attached at the rear surface of the transparent mirror frame and configured to mount said mirror assembly to an interior portion of the vehicle and illumination source, classified in B60R 1/1207.
3.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product such a mirror assembly without a mirror casing/frame being transparent and having a patterned front surface or a reflective mirror element being electrochromic or alternatively, the product as claimed can be made by another and materially different process such as a process without inserting a toggle .
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and
 (b) the inventions would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on their mutually exclusive characteristics or features. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

5.	During a telephone conversation with Mr. Timothy Flory on 06/07/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 15-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	The application has been amended as follows: 
	In claim 15, line 9 and claim 23, line 8, the language “via adhesive” to read --via an adhesive--.
	Claims 1-14 have been cancelled.
8.	The drawings filed on 01/21/2020 are accepted by the examiner.
9.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not teach or fairly suggest a vehicular interior rearview mirror assembly having the structural limitations and arrangement as recited in claims 15 and 23.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS  
June 12, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872